Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1.  (Currently Amended) A phage structure, comprising a substrate having a positively charged surface, the surface having an ordered arrangement of parallel microridges thereon, each microridge comprising a plurality of nanoridges and having a longitudinal axis, wherein each nanoridge comprises a bundle of phage nanofibers having longitudinal axes, the phage nanofibers within a single bundle are arranged in a smectic alignment such that the longitudinal axes of the phage nanofibers of a given bundle are substantially parallel to one another and are substantially parallel to the longitudinal axes of phage nanofibers in adjacent nanoridges, and wherein the longitudinal axis of each microridge is substantially perpendicular to the longitudinal axes of the phage nanofibers which comprise the nanoridges of the microridge.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no reference teaches or renders obvious the claimed phage structure including a substrate having a positively charged surface with parallel microridges on it, each microridge having nanoridges with a Lee et al. (U.S. Patent App. No. 2011/0311490 A1, cited in IDS filed on Aug. 25, 2020) teaches a phage-based biomaterial used for guiding cell growth and polarization via signaling peptides and directionally aligned structures.  (para. [0020, Fig. 2).  The phage-based biomaterials include close-packed phage-nanoparticle basic building blocks that self-assemble in a periodically ordered pattern defined by the length of the phage (para. [0007]).  Lee et al. does not teach or suggest modification of their structure to include the microridges, nanoridges and phage nanofibers arranged in the claimed manner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Yoo (U.S. Patent App. No. 2019/0024042 A1), which teaches a phage-based matrix for inducing stem cell differentiation and includes a phage-based matrix that has a stiffness gradient controlled by crosslinking a recombinant phage with a polymer to create a nanofibrous structure (Abstract, Fig. 2, Fig. 6) is also cited as being relevant to the art area of the disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E KNIGHT/Primary Examiner, Art Unit 1632